Citation Nr: 1610703	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  08-33 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left hip disability.

2. Entitlement to service connection for a left foot disability manifested by nerve damage.


REPRESENTATION

Veteran represented by:	Greg Rinckey, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from July 1972 to October 1972, November 1990 to January 1991, and March 1991 to October 1991.  The Veteran also had service in the reserves from August 1973 to May 2000.

These matters came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Montgomery, Alabama Regional Office (RO).

In August 2009, the Veteran testified at a Board hearing; the transcript is of record.

The Veteran's claims were remanded in May 2010 and August 2014.


FINDINGS OF FACT

1.  Left hip degenerative joint disease did not have onset in service and is not otherwise related to military service; arthritis was not exhibited within the first post-service year.  

2.  Left foot flexion deformities of the second through fifth toes did not have onset in service and are not otherwise related to the Veteran's military service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for left hip degenerative joint disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The Veteran does not have left foot flexion deformities of the second through fifth toes that are the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent letters to the Veteran in November 2005 and May 2006, prior to the initial adjudication of his claims of service connection, giving him proper notice in satisfaction of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notices informed him of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, private treatment records and records from VA have been obtained.  There is no indication of outstanding records.  While a request of records from Dr. C.O. was returned to VA in January 2010 due to an incorrect address, a review of the Veteran's Virtual folder shows that records from that physician were included with the records submitted by River Oaks Hospital in July 2010.  The Veteran was afforded VA medical examinations or opinions in October 2014, March 2015, and April 2015 for his claims.  There is no argument or indication that they are inadequate.  Rather, taken as a whole, they consider the Veteran's history and medical records in providing a reasoned etiology opinion.  

These examinations and opinions were also in substantial compliance with the Board's August 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, they opined as to whether the Veteran's disabilities were due to a November 1999 INACDUTRA injury, and addressed records that the Board ordered considered.  In addition to the examinations and opinions, there was substantial compliance due to the fact that outstanding records identified by the Veteran were requested and obtained.  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence. 

Finally, neither the Veteran nor his representative assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the VCAA requirements.

Criteria & Analysis

The Veteran currently seeks service connection for a left hip disability, and a left foot disability manifested by nerve damage.  A November 1999 Statement of Medical Examination and Duty Status, indicates the Veteran fell during a two-mile run, on INACDUTRA, and injured his knee and mouth.  The Veteran asserts that his claimed disabilities arise from this injury.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a) (3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis and/or degenerative disc disease are qualifying chronic diseases.   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Upon careful consideration, the Board finds that service connection is not warranted for either disability.

Current disabilities have been shown.  The October 2014 VA examination found that the Veteran has left hip degenerative joint disease.  A left foot disability was also found.  The October 2014 examination found that the Veteran has left toe flexion deformities.  However, a peripheral nerve condition examination conducted at the same time found that the Veteran does not have neuropathy or any other similar disability.  Muscle strength, reflex, and sensory examinations were normal.  All evaluations of the lower extremity nerves were also normal.  The examiner noted that an October 2012 movement disorder clinic record showed that the Veteran's limp is due to the curling of the toes on his left foot.  
However, there is no evidence of an injury in service to his left hip and left foot.  The Board concedes that there is indisputable evidence of the November 1999 INACDUTRA incident.  However, to the extent that the Veteran asserts that his hip and foot were injured that day as well, and that this is corroborated by the statements of others and his medical and service records, see October 2008 VA Form 9 and August 2009 Board testimony, the Board does not find him credible.  Contemporaneous records and statements provide no evidence that the Veteran injured his foot and hip when he fell.  

First, lay evidence is against the finding of an injury in service to the Veteran's left foot and hip.  A sworn statement made by the Veteran the day after he fell stated that he had chipped a tooth, busted his lip, and bruised his knee.  He made no reference to a foot or hip injury.  A statement was also made by fellow servicemember C.B.  He wrote that the Veteran spread eagled on the pavement when he fell, and was bleeding at the mouth afterwards.  There was no mention of a foot or hip injury.  An additional statement, made by fellow servicemember R.R., stated that the Veteran cracked a tooth, busted his lip, and skinned his knee when he fell.  There was no mention of a foot or hip injury.  

Medical and service records from the time of the Veteran's fall, and shortly thereafter, are also negative for a hip and foot injury.  A line of duty determination from the day after the Veteran's fall only referred to mouth and knee injuries.  A memorandum concerning the line of duty determination also only referred to mouth and knee injuries.  When the Veteran was discharged from River Oaks hospital, he only received instructions for syncope, or fainting due to low blood pressure.  A documentation form from River Oaks was silent as to a foot or hip injury, and a chronological record of medical care from the date of the fall only referred to abrasions to the upper lip and a possible chipped tooth.  Follow up records are also silent to a foot or hip injury.  A report from December 22, 1999, only referred to a near syncopal event, and stated the Veteran could participate in any age appropriate physical activity.  A graded exercise tolerance test from that same day stated the Veteran was in excellent physical conditioning, and did not mention a hip or knee injury.  Another report from the previous day only contained an impression of a near syncopal event, and stated that a review of the Veteran's systems was unremarkable.  

Moreover, even assuming arguendo that the Veteran injured his hip and foot in service, the Veteran cannot show a nexus between any injury and his current disabilities.  

First, medical evidence is against the finding of a nexus.  The October 2014 examiner provided negative etiology opinions.  The examiner wrote in October 2014 that the claimed disabilities were both less likely than not related to the Veteran's November 1999 fall.  She stated that both medical records and lay statements made no reference to a hip or foot injury.  She also stated that the graded exercise test from December 1999, which was conducted to evaluate a cardiac cause of his syncope noted "excellent physical conditioning" after the Veteran exercised for 10 minutes, and there was no mention of joint/back problems resulting in halting the study.  The examiner stated that any injury to the Veteran's hip and/or foot during the previous month would have likely limited the completion of this study.  The examiner also cited the October 2012 movement disorder clinic record, which stated that the Veteran's limp is due to the curling of his toes, and the examiner stated that was substantiated by current imaging that documents flexion deformities.  In addition, the examiner referred to a record from February 2012, wherein the Veteran reported a left leg injury in 1999 that later went back to normal.  The examiner also cited a March 2012 NCS/EMG study that was essentially normal, and had no signs of neuropathy or radiculopathy.  

The March 2015 opinion also provided a negative opinion.  In that document, the examiner added that the emergency room note from the day of the Veteran's fall contains a large crossed-out "0" over the musculoskeletal section, likely indicating a negative exam or complaints.  The examiner added that the box for "not assessed" was not checked, indicating that this system was indeed examined and there were no musculoskeletal issues.  In addition, the examiner wrote that the most recent imaging reveals only minimal left hip degenerative joint disease that is more likely the result of direct overuse over time, rather than a consequence of a remote injury or foot condition.  The examiner reiterated that there was no objective evidence of nerve damage, citing nerve conduction studies from 2006 and 2012.  With regards to the Veteran's foot, the examiner added that the recent imaging revealed no indication of previous trauma.  The April 2015 addendum stated that the examiner's opinion remained the same.  

The etiology opinions discussed above considered the Veteran's history and medical records in detail.  The Board notes that a private record from April 2011 assessed the Veteran with a left lower extremity injury/limp.  However, it does not contain an opinion linking any such disabilities to the November 1999 injury, and a rationale in support thereof.  In short, the Board finds the VA etiology opinions persuasive, and assigns them probative value.  

Lay evidence to the contrary is unavailing.  The Board notes that the Veteran has asserted on many occasions, to both VA and private treatment providers, that his current foot and hip disabilities are due to his November 1999 fall.  See, e.g., December 2005 statement; August 2007 notice of disagreement; October 2008 VA Form 9; and August 2009 Board testimony; September 2006 UAB neurology record; July 2009 physical therapy record; April 2011 physical therapy record; and July 2014 physical therapy record.  However, the Board does not find the Veteran credible as to continuous and persistent symptoms.  The first assertion of any lingering injury from the Veteran's fall was in 2004, as noted in records from June, July, and November of that year.  This is more than four years after the November 1999 fall.  However, those records refer to an injury in the military to the right leg, not left.  The Veteran also overstated the nature of his injuries from the November 1999 fall at his hearing before the Board.  While he asserted that he broke several teeth when he fell, the contemporaneous records and statements, discussed above, clearly state that, at best, the Veteran only chipped one tooth.  In addition, the Veteran's statements of continuous and persistent symptoms are belied by the December 1999 records, which noted the Veteran to be in excellent condition, and completed the graded exercise test without any physical complaints or reference to a foot or hip problems.  Finally, as also cited by the examiner, the Veteran stated in February 2012 that his symptomology returned to normal, and that his problems only began a few years prior.  

Likewise, although the Veteran has expressed his opinion that his disabilities are the result of service, he is not competent to make such medical determinations.  Arthritis and neuropathy are internal diseases beyond the capability of a lay person to observe, and objective testing found no evidence of the latter.   Thus, the most persuasive and probative evidence of record on the question of whether there is a nexus between the Veteran's current disabilities and his military service are the VA opinions, which weigh against the claim and have been found probative by the Board.

Finally, there is also insufficient evidence to show that arthritis manifested to compensable degree within one year of the Veteran's separation from service.  The first diagnosis of left hip degenerative changes occurred in September 2010, more than a decade after the Veteran's fall.  As noted above, the VA examiner has also opined that there is only minimal left hip degenerative joint disease that is more likely the result of direct overuse over time, rather than a consequence of a remote injury or foot condition.  To the extent that the Veteran claims continuity of symptomology since service, the Board does not find the Veteran credible for the reasons discussed above.  


ORDER

Service connection for left hip degenerative joint disease is denied.

Service connection for left foot flexion deformities is denied.  



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


